Citation Nr: 9908489	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  92-01 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left hip, currently rated as 40 percent 
disabling.

2.  Entitlement to an effective date prior to October 16, 
1990, for the grant of service connection for a bone spur of 
the left hip, to include the issue of whether a rating action 
of August 1954 contained clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a December 1995 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied an evaluation in excess of 20 percent for the 
appellant's service connected residuals of a gunshot wound of 
the left hip affecting muscle group XVII, and implemented the 
Board's May 1995 decision granting service connection for a 
bone spur of the left hip, for which the RO assigned a 10 
percent disability evaluation effective from October 16, 
1990. 

The Board notes that by rating action of November 1998, the 
RO granted a 40 percent disability evaluation for residuals 
of a gunshot wound of the left hip as evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5317 (1998).  Under that  
Diagnostic Code, a maximum evaluation of 50 percent is 
assignable.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court Appeals for Veterans Claims (Court) held 
that, on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Since an evaluation 
in excess of 40 percent is potentially assignable for the 
disability of the left hip, the claim remains in appellate 
status before the Board.  

The second issue listed on the title page of this Board 
decision, entitlement to an effective date prior to October 
16, 1990 for the grant of service connection for bony spur of 
the left hip, to include the issue of whether clear and 
unmistakable error was shown in a rating action dated in 
August 1954, is being remanded for further development, as 
will be further explained herein.

The Board also finds that two additional issues are raised in 
the record, both of which involve procedural deficiencies and 
both of which will be addressed more fully in the remand 
portion of this document.  The first issue involves a claim 
of entitlement to service connection for arthritis of the 
left hip claimed as secondary to the service connected 
gunshot wound of the left hip.  The Board notes that this 
issue was denied in a May 1995 Board decision, but was 
thereafter re-raised by the appellant and readjudicated and 
denied by the RO in a December 1995 rating action.  The 
December 1995 rating action was appealed by the appellant.  
The second issue involves a claim of entitlement to an 
increased evaluation for a bone spur of the left hip.  As 
indicated previously, in a December 1995 rating action the RO 
implemented the Board's decision granting service connection 
for a bone spur of the left hip, for which the RO assigned a 
10 percent disability evaluation effective from October 19, 
1990.  The appellant filed a notice of disagreement with the 
assignment of the 10 percent evaluation in December 1995.  
However, a Statement of the Case addressing this claim has 
not yet been issued by the RO.  


FINDINGS OF FACT

1.  The residuals of a gunshot wound of the left hip are 
manifested by a well healed scar, limitation of motion, pain, 
and loss of muscle.

2.  The residuals of the gunshot wound of the left hip do not 
involve more than moderately severe symptomatology to Muscle 
Group XVII.

3.   Neither an exceptional nor unusual disability picture 
has been presented so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for residuals of a gunshot wound of the left hip have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.56, 4.72 (in effect prior to June 3, 1997); 
38 C.F.R. § 4.73, Diagnostic Code 5317 (1998).  

2. An extraschedular disability rating is not warranted for 
the appellant's left hip disability.  38 C.F.R. § 3.321(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the appellant need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The appellant has 
stated that the symptoms of his service-connected disability 
have increased.  The Board finds that the appellant's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107.  
That is, he has initially presented subjective complaints 
which, given the nature of the disability involved, are 
sufficient to make his claim plausible. 

Increased Evaluations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App.55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Board is mindful that 38 C.F.R. § 4.40 (1998) requires 
that rating of disabilities of the musculoskeletal system 
reflect functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled. Consideration of painful 
motion is also required pursuant to the provisions of 38 
C.F.R. §§ 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Factual Background

The service medical records showed that in March 1951 the 
appellant sustained a gunshot wound of the left hip when he 
was struck by enemy small arms fire near Kwansong, Korea.  
Records dated in March 1954 showed that the wound was 
penetrating without fracture, artery or nerve involvement.  
Clinical records of April 1951 show that X-ray studies of the 
left leg and thigh were interpreted as showing no retained 
foreign body.  The X-ray study mentioned no injury to the 
bones, and
the treatment records contain the  notation "no fracture."  
In April 1951, the appellant underwent an April 1951 surgical 
procedure to close the open gunshot wound with sutures.  By 
late April 1951, the appellant was noted to be healing well.  
In early May 1951 complaints of slight stiffness were noted 
and the wound was described as healed.  Records of June 1951 
reveal that the appellant presented with complaints of 
painful hip and swollen left ankle.  The diagnosis was stasis 
edema, from limited use of the leg.  Additional records of 
July 1952 show that the appellant's left hip was X-rayed.  
These X-ray studies were interpreted as showing a relatively 
small bony spur projecting anteriorly from the greater 
trochanter into the soft tissue for a distance of about 1.5 
centimeters.  The X-ray study was also interpreted as showing 
no metallic foreign bodies. 

A June 1954 a statement from the appellant's attending 
physician reflects that he examined the appellant and found 
that he had sustained a gunshot wound of the left hip.  The 
physician reported findings of a deep scar over the 
trochanter of the left femur, with pain around the area when 
he stood or walked.  The examiner reported that the appellant 
experienced pain of the hip on forced flexion or when the leg 
was pulled backwards.  The diagnosis was contracted scar 
tissue, painful.

The appellant underwent a VA orthopedic examination in July 
1954, at which time he complained of pain and locking of the 
left hip.  Physical examination findings showed that the 
appellant walked with his left foot slightly everted.  There 
was a 3" x 2", nonadherent, nontender scar over the left hip.  
Moderate limitation of abduction of the left hip was 
reported, and the appellant was able to adduct his hip to 155 
degrees.  The examiner noted the presence of mild limitation 
of external rotation.  Other movements of the hip were 
characterized as normal.  The appellant was able to get into 
and out of a full squatting position without help or support.  
X-ray studies of the left hip were interpreted as showing a 
hook-like process about 18 millimeters long that appeared to 
be an osteophyte.  The radiological examiner stated his 
opinion that it was unclear as to whether this osteophyte 
resulted from an injury or was of anomalous origin.  The 
diagnoses were scar due to trauma of the left hip and 
limitation of motion of the left hip.

By rating action of August 1954, service connection was 
awarded for a disability characterized as a gunshot wound, 
Muscle Group XVII, left, moderate, for which a 20 percent 
evaluation was assigned under Diagnostic Code 5317-916. 

In July 1976, the appellant requested re-evaluation of his 
left hip disability.  A private medical statement dated in 
July 1976 was submitted which reflected that the appellant 
complained of pain in the left hip, with inability to stand, 
walk, or bear weight for long periods of time and that a 
diagnosis of traumatic arthritis of the left hip of moderate 
severity was made.  

A VA examination was conducted in September 1976 VA which 
showed that the appellant walked with a limp and had 
difficulty with heel and toe walking, along with difficulty 
squatting.  The appellant's left hip was found to be limited 
by approximately 10 degrees in internal rotation and 10 
degrees in external rotation, as compared to the right.  
Flexion of the hip was found to be 110 degrees and he was 
noted to go into 10 degrees of hyperextension.  X-ray studies 
of the left hip were said to show that the bones were intact, 
and that there was no indication of a joint disease.  The 
impression was gunshot wound, left upper extremity, muscle 
group XVII.

By rating action of December 1976, the RO confirmed and 
continued the 20 percent evaluation for a gunshot wound of 
muscle group XVII.  That decision was appealed.  

The appellant presented testimony at a RO hearing held in 
March 1978.  A VA examination was conducted in July 1978.  X-
rays of the left hip were interpreted as unremarkable; the 
diagnosis was constantly symptomatic residuals of a gunshot 
wound over the left greater trochanteric region, in the 
insertion area of
Muscle Group XVII.  The examiner also indicated that there 
was no absent motor function of the left hip or left knee, 
but that there was slight, moderate motor weakness in muscle 
group XVII.

The Board considered the claim for an increased rating for 
residuals of a gunshot wound of the left hip in February 
1979, at which time it was determined that the appellant's 
disability was manifested by no more than moderate injury of 
Muscle Group XVII, and that the schedular criteria for a 
rating in excess of 20 percent had not been met.

In February 1980 the appellant requested re-evaluation of his 
service connected disability.  Received in association with 
this claim was a May 1980 private medical statement 
indicating that the appellant did sustain bone, artery, and 
nerve damage of the left hip, and that, although the original 
wound was "stabilized," there was a progressive deterioration 
of the hip joint.  He also indicated that the appellant was 
on his feet most of the time due to his occupation as a 
barber, and that his discomfort had become progressively 
worse.  Dr. Norris reported that X-ray examinations showed a 
steady deterioration of the condition of the hip joint.

The Board once again considered the claim for an increased 
rating in January 1981, at which time it was found that the 
appellant's left hip disability was manifested by moderate 
damage to Muscle Group XVII.  It was held that the schedular 
criteria for an evaluation in excess of 20 percent had not 
been met, and that entitlement to an increased evaluation was 
not established.

In October 1990, the appellant requested re-evaluation of his 
service connected disability.  A private medical statement 
dated in September 1990 revealed that the appellant 
complained of persistent pain of the left hip and the 
physician indicated that the general status of the 
appellant's disability was becoming steadily worse.  A 
September 1990 X-ray report is of record, indicating that the 
left hip was examined in multiple projections which disclosed 
that the femoral head was smooth and well defined.  The 
examiner noted the presence of a fairly large spur formation 
involving the greater trochanter on the basis of degenerative 
changes.  It was indicated that there appeared to be cystic 
changes involving the neck of the left femur.  The joint 
space was noted to be adequately preserved.  The impression 
was degenerative changes of the greater trochanter area with 
cystic changes; otherwise, the hip was believed to be 
satisfactory.  The diagnosis was degenerative osteoarthritis 
of the left hip, severe.

A private medical statement dated in October 1990 was also 
submitted for the record which showed complaints of chronic 
pain and swelling, stiffness and
venous insufficiency of the left hip.  X-ray findings were 
positive for findings of degenerative arthritis of the left 
hip.  Diagnoses of degenerative arthritis of the left hip and 
venous insufficiency were noted.  By rating action of January 
1991, an evaluation in excess of 20 percent for the 
appellant's left hip disability was denied.  The January 1991 
rating action was appealed.  

The appellant underwent VA orthopedic examination in 
September 1991.  The examiner noted that the appellant was 
using a walking stick.  An 8 cm. x 1 cm. scar was identified 
just anterior to the left greater trochanter.  The examiner 
noted that the appellant had the full range of motion of the 
left hip.  He indicated that there was no detectable muscle 
involvement, and that there was no measurable atrophy of the 
right thigh or calves.  A September 1991 VA X-ray report 
reflects that no old films were available for comparison, and 
that old soft tissue calcification due to old trauma in the 
gluteal region was noted, otherwise the hip was normal.  The 
clinical diagnosis was scar, otherwise negative exam of the 
left hip.

In the February 1994 remand, the Board observed that 
conflicting findings had been reported as between VA and 
private examiners and consequently directed that the 
appellant be afforded a VA orthopedic examination to 
determine the nature and severity and etiology of any 
pathology of the left hip. 

Private medical records dated from 1961 to 1994 were 
submitted for the record.  These records reflect treatment 
for a variety of disorders, including numerous treatments for 
pain of the left hip joint.

The appellant underwent a VA orthopedic examination in May 
1994.  Physical examination disclosed that the appellant 
walked with a cane in his right hand and had an antalgic limp 
of the left hip.  The examiner noted the presence of a well-
healed residual scar from a gunshot wound overlying the 
greater trochanteric region of the left hip which was 
described as approximately about 6 centimeters long and 2.5 
centimeters in breadth.  It was noted to be hyperpigmented 
and there was some tenderness identified in that area.  The 
examiner stated that there was not a loss of  soft tissue.  
Trendelenburg maneuver was described as normal, and the 
examiner noted that there was atrophy of the gluteal regions 
of the left hip.  He stated his opinion that it was primarily 
over the gluteus medius and minimus.  He also indicated that 
these muscles were the hip abductors.  The examiner stated 
that the appellant had difficulty cooperating in the 
Trendelenburg maneuver, indicating that when he walked he did 
have a limp on the left side which was said to be antalgic, 
painful, and with some abductor lurch involved due to 
abductor weakness.  

The examiner indicated the presence of gluteus maximus and 
medius atrophy.  It was also stated that the appellant had 
definite atrophy of the left thigh which was visualized and 
was said to be secondary to disuse of the left hip.  The 
examiner stated that when he attempted to record the range of 
motion, the appellant reported that it would hurt too much to 
cooperate with the range of motion maneuvers.  He was said to 
have indicated that if he continued with these maneuvers he 
would be down for several days due to the discomfort.  The 
examiner attempted to obtain the range of motion, but 
indicated that "I just couldn't get the patient to cooperate 
with me."  The examiner noted that the appellant asserted 
that this hurt too much.  The appellant could actively flex 
the left hip to 110 degrees.  It was stated, however, that 
when the appellant sat down to tie his shoes he was able to 
flex his hip way beyond 110 degrees.  The examiner reported 
that the appellant could extend his hip to 0 degrees, and 
that he could externally rotate his hip to 45 degrees.  It 
was also reported that attempts to get the appellant to 
internally rotate his hip were met with resistance, but that 
he did internally rotate it to 10 degrees.

Additionally, the examiner reported that attempts to get the 
range of abduction were not done because of the patient's 
concern that it was going to hurt.  The examiner concluded by 
stating that, although he attempted to obtain the range of 
hip flexion and rotation, and that the appellant demonstrated 
that he had some abduction, no accurate measurement could be 
obtained.  X-ray studies of the pelvis and both hips were 
interpreted as showing that the bony pelvis appeared to be 
within normal limits.  The hip joints were also said to be 
maintained.  A bony projection was identified from the left 
greater trochanter which was said to be probably related to 
the old trauma referred to in the history was noted.  It was 
stated that there was no evidence of fracture.  It was also 
stated that there was no change from readings of September 
20, 1991.  The impression on clinical examination was 
residual apparent soft tissue gunshot wound to the left hip.

In a discussion section of the overall examination report the 
examiner noted that he believed that the degenerative joint 
disease in the appellant's left hip was "primary."  The 
examiner indicated that the radiologist's report should be 
reviewed, and if the hips appear to be the same, then any 
changes are primary.  If there was considerable advanced 
degeneration in the left hip as compared to the right hip, it 
was possible that muscular imbalance secondary to the gunshot 
wound to the abductor area of the left hip could result in 
secondary degenerative joint disease.  He reiterated his 
finding of muscle atrophy in the thigh muscles, the 
quadriceps as well as the hamstrings.  He also reiterated 
that atrophy in the gluteus medius and minimus was noted.  
The examiner noted that he felt that the range of motion of 
the hips was inaccurate partially due to the appellant's pain 
level tolerance.

In an August 1994 rating action, the RO denied an evaluation 
in excess of 20 percent for residuals of the gunshot wound of 
the left hip.

The case came before the Board again in May 1995, at which 
time the Board remanded the claim of entitlement to an 
evaluation in excess of 20 percent for residuals of the 
gunshot wound of the left hip for additional evidentiary 
development.

A VA examination of the hip was conducted in July 1995.  
Physical examination of the left hip revealed a large gunshot 
wound scar 3 inches long and 1 1/2 inches wide on the lateral 
surface of the left hip.  It was noted that the appellant 
complained bitterly of pain in the hip, and indicated that 
the hip was painful whether he was involved in activity or 
not.  There was some loss of muscle in the thigh which was 
described as probably related to disuse.  It was noted that 
there did not seem to be any loss of soft tissue from the 
gunshot wound itself.  Range of motion testing revealed 110 
degrees of flexion, 45 degrees of eversion, and inversion of 
5 or 6 degrees.  Hip abduction was to approximately 5 
degrees.  The examiner stated that the appellant was in 
obvious pain from the hip and did not use his hip any more 
than he had to.  VA X-ray films of the hips revealed that the 
hip and sacroilliac joints appeared to be maintained 
bilaterally.  The films also revealed a hook-like 
ossification projecting from the left greater trochanter, 
probably related to remote trauma.  A diagnosis of 
osteoarthritis of the left hip with pain, real or imagined, 
to the extent that the appellant would not use the hip any 
more than necessary with some atrophy of the musculature of 
the thigh as a result.

By rating action of December 1995 a 20 percent evaluation for 
residuals of a gunshot wound of the left hip affecting muscle 
group XVII was continued. 

A private medical statement dated in March 1996 was submitted 
for the record which showed complaints of chronic pain and 
discomfort in the left hip area with restriction to motion, 
considerable pain and ambulation, and difficulty ambulating 
with a cane.  A diagnosis of traumatic osteoarthritis of the 
left hip, advanced (degenerative) was made.  

A private medical statement dated in November 1997 was also 
submitted for the record.  Therein the doctor stated that the 
appellant had suffered a gunshot wound to the left hip in 
1951 which resulted in bone, artery, and nerve damage to the 
left hip; and though stabilized, had demonstrated a 
progressive deterioration of the hip joint.

By rating action of November 1998, the RO granted a 40 
percent evaluation for residuals of a gunshot wound of the 
left hip.

The appellant presented testimony at a Board hearing held in 
January 1999.  The appellant testified that the residuals of 
his gunshot wound included artery and nerve damage.  He also 
testified that the hip was not functioning as it should and 
had not since the gunshot wound, and that it had continuously 
gotten worse.  He stated that the primary symptomatology of 
the hip consisted of pain and stiffness and he indicated that 
he could only walk about one to two blocks before he had to 
sit down.  He also mentioned that he experienced problems 
climbing stairs.  He testified that he used a cane to assist 
in ambulation. 

Pertinent Law and Regulations

Muscle group damage is categorized as mild, moderate, 
moderately severe and severe and evaluated accordingly.  38 
C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1998). Evaluation includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1998).

In that regard, the Board is aware that the rating criteria 
for muscle group injuries were changed, effective July 3, 
1997. 62 Fed.Reg. No. 106, 30235-30240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301- 
5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The defined purpose of these changes were to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed.Reg. No. 106, 30235-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the appellant is entitled to 
resolution of his claim under the criteria which is to his 
advantage. Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
Here, the ratings applicable to this case, 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5305, have not undergone any 
substantive changes; therefore, any lack of notice to the 
appellant of the change in the regulations or RO 
consideration of the claims under both old and new evaluative 
criteria will not result in prejudice.  Bernard, 4 Vet. App. 
at 392-94.

Analysis

The disability of the appellant's left hip is currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5317.  Diagnostic Code 5317 provides that a 
50 percent evaluation be assigned for a severe injury to 
Muscle Group XVII.  When moderately severe, a 40 percent 
evaluation is assigned; when moderate, a 20 percent 
evaluation is assigned; and when slight, a noncompensable 
rating is assigned.  As discussed in detail above 38 C.F.R. 
§ 4.56 explains in detail the criteria required for the 
various levels of disability.

Full range of motion on flexion of the hip is zero to 125 
degrees and on abduction is zero to 45 degrees.  38 C.F.R. § 
4.71, Plate II.
  
With respect to the history of the injury, the medical 
evidence does not indicate that the initial injury and the 
history and complaints related to that injury comported with 
those described as severe under 38 C.F.R. § 4.56.  In this 
case, the evidence reflects that the initial injury occurred 
in March 1951, and resulted from a penetrating gunshot wound 
from enemy small arms fire, without evidence of fracture, 
artery or nerve involvement.  In the months following the 
injury, the wound was described as healing well.  The records 
reflected that the appellant was ready for duty in May 1951.  
X-ray studies dated in July 1952 showed evidence of a small 
bony spur, but no evidence of retained metallic foreign 
bodies.  The evidence reflects that the appellant did not 
report nor were there objective findings of any of the 
cardinal signs and symptoms of muscle disability, loss of 
power and weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, or uncertainty of movement, 
during service.

The initial wound was not a through and through or deep 
penetrating wound , or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts.  The evidence did not 
reflect that the appellant was hospitalization for a 
prolonged period for treatment of wound or that it resulted 
in an inability to keep up with work requirements.  In fact, 
the appellant remained in service for two more years 
following the hip wound, and the evidence reflects that post-
service he was employed as a barber.  Furthermore, there was 
no record of consistent complaints of cardinal signs and 
symptoms of muscle disability.  

More recent medical evidence contains specific descriptions 
of left hip pathology.  Upon VA orthopedic examination 
conducted in May 1994 the examiner noted the presence of a 
well-healed residual scar from a gunshot wound overlying the 
greater trochanteric region of the left hip.  The examiner 
stated that there was no loss of  soft tissue.  The examiner 
noted that there was atrophy of the gluteal regions of the 
left hip.  The examiner indicated the presence of gluteus 
maximus and medius atrophy.  The examiner stated that when he 
attempted to record the range of motion, the appellant 
reported that it would hurt too much to cooperate with the 
range of motion maneuvers. 

The current objective evidence, as reported during a 1995 VA 
examination, showed a large gunshot wound scar 3 inches long 
and 1 1/2 inches wide on the lateral surface of the left hip.  
Subjective complaints of hip pain were complained of by the 
appellant.  There was some loss of muscle in the thigh which 
was described as probably related to disuse.  It was noted 
that there did not seem to be any loss of soft tissue from 
the gunshot wound itself. 


In this case, the objective manifestations required for a 
showing of a severe gunshot wound injury pursuant to the 
revised version of 38 C.F.R. § 4.56, as well as under 38 
C.F.R. § 4.72, in effect prior to June 3, 1997, have not been 
shown.  The scarring was not described as ragged, depressed 
or adherent.  Although some atrophy and loss of muscle in the 
left thigh due to disuse was shown, palpation did not reveal 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Similarly, there were no clinical 
findings of muscle swelling and hardening abnormally in 
contraction, made.  Further, there was no indication that 
tests of strength, endurance, or coordinated movements when 
compared with the corresponding muscles of the uninjured side 
showed severe impairment of function.  In addition, the 
objective findings did not show evidence of severe muscle 
impairment by virtue of any of the signs of muscle disability 
enumerated under 38 C.F.R. § 4.56(d). 

Accordingly, a 50 percent evaluation is not warranted under 
Diagnostic Code 5317, as severe impairment has not been shown 
to comport with the description of a severe muscle injury as 
contemplated under 38 C.F.R. § 4.56 as well as under 
38 C.F.R. § 4.72, in effect prior to June 3, 1997.

The Board has also considered whether there is any other 
basis upon which an increased evaluation may be warranted, to 
include consideration of the issue of whether a separate 
disability evaluation may be assigned for any symptomatology 
related to the hip disability.  The appellant has contended 
that his service-connected  left hip disability includes 
artery and nerve involvement for which additional 
compensation should be granted.

The Court has held that generally where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology" of the other 
conditions" a separate rating does not constitute pyramiding 
prohibited by 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  However, VA regulations specify that 
muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part unless entirely 
different functions are affected.  38 C.F.R. § 4.55(g) 
(1997); 38 C.F.R. § 4.55(a) (effective July 3, 1997).

In reviewing the evidence, the Board notes that at the time 
that the initial wound was sustained, the service medical 
records specifically indicated that the wound was without 
evidence of fracture or artery and nerve involvement.  There 
is no later evidence which would serve to refute this 
conclusion, with the exception of a private medical statement 
dated in November 1997 in which a doctor stated that the 
appellant had suffered a gunshot wound to the left hip in 
1951 which resulted in bone, artery, and nerve damage to the 
left hip which though stabilized, had demonstrated a 
progressive deterioration of the hip joint.  The private 
medical statement does not include either an explanation or 
clinical findings which support the conclusion reached.  
Moreover, except for the statement from this particular 
physician, the evidence is negative for findings of artery or 
nerve involvement.  Furthermore, as noted previously, the 
service medical records dated contemporaneous to the injury 
showed that there was no fracture, and no artery or nerve 
involvement.  Accordingly, the evidence provides no basis for 
the assignment of an increased or separate evaluation for the 
left hip disability due to artery and or nerve impairment. 

The Board has also explored the possibility of a separate 
evaluation based on scarring.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 and 7805 (1998) pertain to scars.  A 10 
percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  Diagnostic Code 7804 provides that a 10 percent 
disability evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 otherwise provides that a rating for 
scars is based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118.  In this case, upon VA 
examination conducted in May 1994 the examiner noted the 
presence of a scar about 6 cm. in length and about 2.5 cm. in 
breadth, indicating that there was some tenderness in that 
area but that there did not appear to be any loss of soft 
tissue.  During the VA examination conducted in July 1995, a 
scar 3 inches long by 1 1/2 inches wide was noted on the 
lateral surface of the left hip.  No complaints pertaining to 
the scar were made by the appellant nor were any clinical 
findings made.  

The evidence does not reflect that the scar is poorly 
nourished or ulcerated, or that it has resulted in limitation 
of motion.  Although complaints of tenderness in the region 
of the scar were made noted in May 1994, tenderness and pain 
associated with the scar itself were not documented, as would 
be required in order to warrant the assignment of a 10 
percent evaluation under Diagnostic Code 7804.  There is no 
indication that the scar, itself, limits the function of the 
appellant's left hip.  Accordingly, there is no competent 
evidence that the appellant's scar of the left hip warrants 
assignment of a separate disability evaluation.  See 38 
C.F.R. § 4.14.

The Board notes that the primary symptomatology of the 
appellant's service-connected left hip disability consists of 
limitation of motion and complaints of pain.  Accordingly, 
the Board has considered whether the appellant may be granted 
a higher disability evaluation under the Diagnostic Codes 
related to limitation of motion of the hip and thigh.  
However, a rating higher than the current 40 percent is not 
available under Diagnostic Codes 5251, 5252 or 5253, 
pertaining to limitation of motion of the thigh, and the 
evidence does not reflect ankylosis of the hip, so an 
evaluation under Diagnostic Code 5250 would not be warranted.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and their application here as they relate to 
functional loss and pain on movement.  As documented upon VA 
examination conducted in July 1995, loss of muscle of the 
thigh, probably related to disuse, was noted.  That 
examination report also revealed that the appellant 
complained of pain on use.  The VA examination report of May 
1994 documented atrophy of the left thigh and quadriceps.  In 
addition, pain was again noted, which the examiner felt may 
have been linked to psychological factors and which the 
examiner indicated affected the accuracy of range of motion 
testing.

With respect to the positive findings of left thigh atrophy, 
the Board finds that such symptomatology is specifically 
contemplated under the regulations and criteria governing 
muscle injuries, and that such symptomatology has already 
been considered in conjunction with the currently assigned 40 
percent evaluation under Diagnostic Code 5317.  

Further, based on the information provided by the VA 
examiners in 1994 and 1995, the Board is unable to conclude 
that the appellant's subjective complaints of pain warrant 
the assignment of a 50 percent evaluation.  Both VA examiners 
indicated that the extent of the appellant's complaints of 
pain were suggestive of psychological factors rather than 
physical discomfort.  Absent clinical evidence of physical 
impairment attributable to pain, the Board does not believe 
that an evaluation in excess of 40 percent is warranted under 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  See also Deluca 
v. Brown, 8 Vet. App. 202 (1995). 

As the evidence is not in relative equipoise regarding the 
degree of disability of the appellant's left hip disability, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  In light of the 
foregoing, it is clear that the appellant's service-connected 
residuals of gunshot wound of the left hip does not warrant a 
disability evaluation in excess of 40 percent under 
Diagnostic Code 5317 or otherwise.  

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).


Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. However, in the November 
1998 Supplemental Statement of the Case, the RO specifically 
considered whether an extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned.  The RO concluded that this 
case did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).

The evidence in this case fails to show that the appellant's 
service-connected left hip disability causes marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  The evidence does not reflect that the appellant 
has been hospitalized for treatment of his left hip 
disability at any time following service.  With respect to 
employability, the evidence reflects that the appellant was 
employed in 1980 as a barber, and that he worked on his feet 
most of the time.  The evidence does not reveal the 
appellant's subsequent employment history; however there has 
been no evidence presented nor has the appellant argued that 
there is interference with his employability over and above 
that which is contemplated by the assignment of a rating 
under the ordinary schedular criteria, which is reflective of 
impairment in earning capacity in civil occupations.
See 38 C.F.R. §§ 3.321(a), 4.1(1998).  

In short, the appellant has not identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  "An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 
As discussed in detail herein, the appellant's service-
connected left hip disability has not been shown by the 
evidence to have resulted in marked interference with 
employment or frequent periods of hospitalization.  

Thus, the evidence of record does not reflect any factor 
which takes the appellant outside of the norm, or which 
presents an exceptional. See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound of the left hip is denied.


REMAND

As indicated in the Introduction, the issues of entitlement 
to an effective date prior to October 16, 1990 for the grant 
of service connection for a bone spur of the left hip, to 
include the issue of whether a rating action of August 1954 
contained clear and unmistakable error; entitlement to 
service connection for arthritis of the left hip, claimed as 
secondary to the service connected gunshot wound of the left 
hip; and entitlement to an increased evaluation for a bone 
spur of the left hip are being remanded in order procedural 
matters pertaining to these claims.  

The appellant contends that he is entitled to the assignment 
of an effective date earlier than October 16, 1990 for the 
grant of service connection for a bone spur of the left hip.  
A history of the case reflects that by rating action of 
August 1954 service connection was initially granted for a 
disability characterized as a gunshot wound, Muscle Group 
XVII, left, moderate, for which a 20 percent evaluation was 
assigned under Diagnostic Code 5317-916.  In October 1990, 
the appellant filed a claim for an increased evaluation for 
his hip disability.  In a January 1991 rating action an 
evaluation in excess of 20 percent was denied and the 
appellant appealed that decision.  

The claim of entitlement to an increased evaluation for 
residuals of a gunshot wound of the left hip was remanded by 
the Board in February 1994.  The case returned to the Board 
in May 1995, at which time the Board addressed three separate 
claims: (1) entitlement to an evaluation in excess of 20 
percent for residuals of a gunshot wound of the left hip, 
which was remanded; (2) entitlement to service connection for 
a bone spur of the left hip secondary to a gunshot wound of 
the left hip which was granted; and (3) entitlement to 
service connection for arthritis of the left hip secondary to 
a gunshot wound of the left hip which was denied.  In a 
rating action dated in December 1994, the RO continued the 20 
percent evaluation for the gunshot wound residuals, denied 
service connection for arthritis of the hip and granted a 10 
percent evaluation for a bone spur of the left hip, effective 
from October 16, 1990.

In conjunction with the claim of entitlement to an earlier 
effective date for the grant of service connection for a bone 
spur the appellant has alleged clear and unmistakable error 
in the August 1954 rating action, arguing that the bone spur 
was present at that time and that therefore service 
connection should have been established for the bone spur at 
the same time that it was established for the residuals of a 
gunshot wound of the left hip. With respect to the claim 
alleging clear and unmistakable error in a rating action of 
August 1954 the Board notes that this issue has not yet been 
addressed by the RO.  A finding by the RO that there was 
clear and unmistakable error in the August 1954 rating action 
of the RO could have a significant impact on the outcome of 
the appeal currently before the Board.  As such, that claim 
is inextricably intertwined with the current appeal.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that all issues "inextricably intertwined" with 
the issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). 

The appellant has also raised a claim of entitlement to 
service connection for arthritis of the left hip, claimed as 
secondary to the service-connected gunshot wound of the left 
hip.  The Board notes that this claim was denied by the Board 
in a May 1995 decision.  Subsequently, in a December 1995 
rating action the claim was denied by the RO.  The December 
1995 decision of the RO was appealed in a timely manner by 
the appellant.

However, the Board notes in the rating decision dated in 
December 1995, the RO appears to have considered the 
appellant's claim for service connection for a right eye 
disability on a de novo basis, without recognizing the fact 
that the May 1995 Board denial of that claim represented a 
final decision.  Because the claim had been previously denied 
by the May 1995 Board decision, it can only be reopened by 
the presentation of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1100.  
The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  
Accordingly, the issue has been reframed as whether new and 
material evidence has been submitted with which to reopen the 
claim of entitlement to service connection for arthritis of 
the left hip claimed as secondary to the service connected 
gunshot wound of the left hip.  For purposes of due process, 
the Board notes that the appellant's claim as framed has not 
yet been adjudicated by the RO and that consequently that 
appellant has not been provided a Statement of the Case or a 
Supplemental Statement of the Case to include the appropriate 
law and regulations governing new and material evidence.  
Therefore, the claim has been remanded in order to address 
these procedural matters.

The appellant has also raised a claim of entitlement to an 
increased evaluation for a bone spur of the left hip.  
Service connection for a bone spur of the left hip was 
initially granted in a May 1995 Board decision.  In a 
December 1995 rating action the RO granted a 10 percent 
disability evaluation for the bone spur.  In December 1995, 
the appellant filed a Notice of Disagreement as to the 
assignment of the 10 percent evaluation.  However, a review 
of the record refects that a Statement of the Case as to the 
issue of entitlement to an increased evaluation for a bone 
spur of the left hip has not been issued.  The failure to 
issue a Statement of the Case in such circumstances is a 
procedural defect requiring a remand.  Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).  However, an appeal shall be 
returned to the Board only if perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  The Board also notes that the claim may require 
readjudication prior to the issuance of a Statement of the 
Case since additional evidence was submitted for the record 
following the December 1995 rating action.

For the reasons explained herein, this case is remanded to 
the RO for the following actions:

1.  The appellant and his representative 
should be notified that the RO will 
consider (1) whether clear and 
unmistakable error was shown in an August 
1954 rating action; and (2) entitlement 
to an effective date prior to October 16, 
1990 for the grant of service connection 
for bone spur of the left hip (on a basis 
other than clear and unmistakable error).  
The appellant and his representative 
should be given the opportunity to submit 
additional argument and/or evidence 
regarding those issues.

2.  With respect to the claim of clear 
and unmistakable error in an August 1954 
rating action, if that decision is 
adverse to the appellant, he and his 
representative should be notified of the 
need to file a Notice of Disagreement if 
the appellant takes issue with the RO's 
decision.  If a Notice of Disagreement is 
filed, the appellant and his 
representative should be mailed a 
Supplemental Statement of the Case, which 
should include a summary of all the 
pertinent evidence in the case, citation 
to pertinent law and regulations, a 
discussion of how the law and regulations 
affected the decision, and the reasons 
for the decision.  The appellant and his 
representative should be informed of the 
need to file a substantive appeal as to 
that decision, if the appellant wishes 
the Board to consider the matter.  

3.  The RO should also adjudicate the 
issue of whether the appellant has 
submitted new and material evidence 
sufficient to reopen a claim of 
entitlement to service connection for 
arthritis of the hip.  If the claim is 
denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case that includes all of the law and 
regulations pertaining to finality.

4.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for bony spur and should issue a 
statement of the case to include a 
recitation of the pertinent law and 
regulations.  The RO should also advise 
the appellant of the requirements 
necessary to perfect a timely appeal.

With respect to the claims of issues of entitlement to an 
effective date prior to October 16, 1990 for the grant of 
service connection for bone spur and the issue which is now 
framed as whether new and material evidence has been 
submitted with which to reopen the claim of entitlement to 
service connection for arthritis of the hip, these decisions 
have already been properly appealed to the Board.  
Accordingly, following re-adjudication of these matters by 
the RO, if the benefits sought are not granted, a 
Supplemental Statement of the Case should be issued to the 
appellant and his representative and they should be provided 
an opportunity  to respond.  Subsequently, the claims folder 
should be returned to the Board for further review, if 
necessary.  By this action, the Board intimates no opinion 
legal or factual, as to the ultimate disposition warranted as 
to the issues presented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

- 28 -


- 1 -


